898 F.2d 147Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edar Y. ROGLER, Plaintiff-Appellant,v.PHILLIPS BUILDING MENTAL RETARDATION PROGRAM;  CrownsvilleHospital Center;  Loretta Stokes, individually and in herofficial capacity as Personnel Administrator;  Ted Bunck,individually and in his official capacity as Psychologist atthe Phillips Building;  Robert Jacobs;  Department of Healthand Mental Hygiene:  Department of Personnel;  DennisPowers, individually and in his official capacity asDirector of the Phillips Building Mental RetardationProgram;  Marvin Malcotti, individually and in his officialcapacity as Administrator, Mental Retardation DevelopmentalDisability Administration;  William Clark, individually andin his former official capacity as Manager,Employer-Employee Relations Department of Health and MentalHygiene;  Dennis K. Dobson, individually and in his officialcapacity as Personnel Administrator Crownsville HospitalCenter;  Constance Holloway, individually and in herofficial capacity Human Development Associate III;  WilliamMcNeal, individually and in his official capacity asPersonnel Officer, Crownsville Hospital Center;  PeterOroszlan, individually and in his official capacity as StateMedical Examiner;  Jonas Rappeport, M.D., individually;James E. Olsson, M.D., individually, Defendants-Appellees.
No. 89-2151.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  Feb. 20, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 85-2968-K)
Edar Y. Rogler, appellant pro se.
Carmen Mercedes Shepard, Office of the Attorney General of Maryland, for appellees.
D.Md., 126 F.R.D. 509.
AFFIRMED.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edar Y. Rogler appeals from the district court's order denying relief in her employment discrimination action filed under Title VII and 42 U.S.C. Secs. 1981 and 1983.  We have granted appellant's motion for enlargement of time and have considered her supplemental briefs.  Appellees' motion to dismiss the appeal is denied.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Rogler v. Phillips Bldg. Mental Retardation Program, CA-85-2968-K (D.Md. June 15, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.